— This is a proceeding under article 78 of the Civil Practice Act to review a determination of the State Tax Commission imposing assessments of the unincorporated business tax against petitioner for the years 1940-1941. Petitioner is engaged in the business of a consultant. The services which he engages to perform are described by him as “ Consultant on Investments (A Professional Service) ”. Petitioner offers to sell his experience in an endeavor to advise people on making successful investments. He argues that in this pursuit he uses a knowledge of economics, statistics, accounting and engineering and that his work therefore falls into that of a profession. The State Tax Commission determined that petitioner is not entitled to have accorded to him a professional status. The evidence sustains the determination. Determination confirmed, with $50 costs and disbursements. All concur.